DETAILED ACTION
Regarding Claims 4-5, 7, 9-28. Cancelled. 
Claim Rejections - 35 USC § 103
1.          The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.          This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
3.          Claims 1-3, 8 and 29-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Prince, US-PGPUB 2005/0039515 in view of Cobb, US Pat No. 5,604,299 (hereinafter Cobb) 
         Regarding Claims 1 and 31. Prince discloses determining a location of a source of an emitted material in an atmosphere (Abstract), comprising:

Paragraph [0015]), a plurality of time-stamped measurements of concentrations of the emitted material within at least one physical plume in the atmosphere from at a plurality of spatially separated monitoring locations comprising at least a first monitoring location and a second monitoring location (Fig. 11), (ii) obtaining over time and using a computer-enabled data-gathering equipment including wind speed and direction measuring equipment a plurality of time-stamped measurements of wind velocity representative of atmospheric conditions relevant to the at least one physical plume (Paragraph [0002]; Paragraph [0030]; Paragraphs [0036]-[0037]; data collected in many locations)
using a computer, generating a first dimensionless plume representation one comprising a distribution of emitted material flux data and time-correlated wind direction data, based on the concentration measurements at the first monitoring location and the wind velocity measurements (Figs. 15-18, Paragraph [0035]-[0037]; data collected in many locations; multiple locations yields multiple dimensionless plume);

 (b) generating a second dimensionless plume representation comprising a
distribution of emitted material flux data and time-correlated wind direction data, based on the concentration measurements at the second monitoring location and the wind velocity measurements (Fig. 15-18, Paragraph [0035]-[0037]; data collected in many locations; multiple locations yields multiple dimensionless plume)

Paragraphs [0005]-[0006]); monitoring gas concentration spatially and temporally, with new data comparing to old data, etc, constitute monitoring trajectory of the plume; 1st location among the multiple locations; Paragraph [0041]; tracking changes in concentration patterns at one location over time; Paragraph [0036], Figs. 16-17, wind speed and direction); 

d) determining a second trajectory of the second dimensionless plume representation based on a wind direction associated with a peak flux in the distribution of the second dimensionless plume representation (Paragraphs [0005]-[0006]); 2nd location among the many locations; Paragraph [0041]; tracking changes in concentration patterns at one location over time; Paragraph [0036], Figs. 16-17, wind speed and direction);
e) determining a first emission source candidate location along the first trajectory, and determining a second emission source candidate location along the second trajectory, (Paragraph [0002]; sources of the gas located and identified; Paragraph [0035]-[0038];  sources locations identified with real-time concentration and wind speed and direction data; characteristic such as point source; Paragraph [0041]; Abstract);
f) converting the first dimensionless plume representation into a first dimensioned plume representation defined by a boundary based on a distance from the first monitoring location to the first emission source candidate location and determining a value of at Figs. 16-18, the plume is plotted vs wind speed and direction displayed as a 3-D volume with boundaries, so the plume is now dimensioned.)

g) converting the second dimensionless plume representation into a second dimensioned plume representation defined by a boundary based on a distance from the second monitoring location to the second emission source candidate location and determining a value of the at least one characteristic associated with the second source candidate based on the second dimensioned plume representation (Figs. 16-18, the plume is plotted vs wind speed and direction displayed as a 3-D volume with boundaries, so the plume is now dimensioned.)

h) determining the location of the source based on the first and second emission source candidate locations and a level of agreement between the value of the at least one characteristic of the first emission source candidate location with the value of the at least one characteristic of the second emission source candidate locations (Paragraph [0005]-[0006], locate the sources; Fig. 6; Paragraph [0022]; similar response of the sensors; Paragraph [0028]; Fig. 11, using multiple sensors to improve accuracy, constituting substantial agreement between sensor response; Paragraph [0037], data collected in many locations, grouped together, and pin pointing the source by over laying the directions, crossing of the lines at a particular source location among the data collected from different locations, constitute said agreement),

j) providing a output of the determination of step i) within a useful amount of time and using limited computing resources, including an indication to the user of the location 
of the source of the emitted material (Paragraph [0002]; [0005], portable monitor that also transmits the data to computer with display that can be used to analyze the results; Figs. 1-10; Paragraph [0037], pin point the sources location, Fig. 18)

Prince does not disclose f) converting the first dimensionless plume representation into a first dimensioned plume representation defined by a boundary having a linear size based on a distance from the first monitoring location to the first emission source candidate location, and determining a value of at least one characteristic associated with the first emission source candidate location based on the first dimensioned plume g) converting the second dimensionless plume representation into a second dimensioned plume representation defined by a boundary having a linear size based on a distance from the second monitoring location to the second emission source candidate location and determining a value of the at least one characteristic associated with the second source candidate based on the second dimensioned plume representation.

Cobb discloses locating emission sources of airborne pollution over an area (Abstract; Col. 1, lines 5-11; Col. 2 lines, 23-54), which includes obtaining a set of field data comprising wind direction, wind speed and the concentration of the sensed material over a period of time (Col. 3, lines 12-43; Fig. 1-2) and converting the dimensionless Figs. 3 and 5 with boundaries defined by straight lines, Col. 4, lines 56-57, geographical area of interest is divided into a grid of Cartesian points (x,y); Col. 5, lines 1-25), determining a value of at least one characteristic associated with the emission source candidate location based on the dimensioned plume (Col. 4, lines 22-43, numerical value proportional to the mass flux; Col. 5, lines 1-48), and determined location of the source (Fig. 5; Col. lines 11-18)

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Cobbs in Prince and convert the first dimensionless plume representation into a first dimensioned plume representation defined by a boundary having a linear size based on a distance from the first monitoring location to the first emission source candidate location, and determine a value of at least one characteristic associated with the first emission source candidate location based on the first dimensioned plume, convert the second dimensionless plume representation into a second dimensioned plume representation defined by a boundary having a linear size based on a distance from the second monitoring location to the second emission source candidate location and determine a value of the at least one characteristic associated with the second source candidate based on the second dimensioned plume representation, so as to continuously monitor and accurately determine the location of the emission sources, with the dimensioned plume 
          Regarding Claim 2. Prince discloses said characteristics associated with the first or second emission source candidates include one or more of size, emission rate and variability, horizontal emission location, vertical emission location, emission exit momentum, emission buoyancy, point emission source, area emission source, multiple emission sources, plume concentration profile for emission (Paragraph [0037]).
          Regarding Claim 3. Prince discloses at least one sensor comprise a sensor stationed at the first monitoring location and then at the second monitoring location (Paragraph [0037]).
          Regarding Claim 29. Prince discloses monitoring an emission source in a defined area (Paragraph [0006], monitoring apartment buildings etc.; Paragraph [0040]), said method comprising the steps of:
generating an emission profile for the source of the emitted material in a defined area (Paragraph [0041], concentration patterns; map of the characteristic concentration over the area; Paragraph [0005], mapping; Figs. 1; Fig. 4; Fig. 16-18)

periodically measuring for emissions in the defined area (Paragraph [0017]; Paragraph [0040], long term monitoring; although Prince does not explicitly disclose periodic monitoring, it’s obvious to have periodic monitoring of public places and apartment buildings so as to ensure continual safety from toxic gases.)

comparing said emission measurements to said background emission level and determining, using the computer, a deviation between said emission measurements and said emission profile, and recording any deviations exceeding a pre-defined threshold (Paragraph [0041], identification of any spatial and temporal anomalies, constitute comparison and deviation from normal threshold level. Although Prince does not explicitly disclose comparing to background emission level, it’s obvious to recognize that that the background emission level would correspond to normal level when there is an absence of harmful materials that brings about anomalies in emission levels.)
          Regarding Claim 8. Prince discloses the step of mapping said recorded deviations and said mapping providing one or more characteristics associated with the emission source (Paragraph [0005]; Paragraph [0018]-[0019]).          Regarding Claims 32-33. Prince discloses non-transitory computer readable medium configured to store computer readable instructions executable by a computing device to cause the device to implement the steps of the method of one claims 1 and 31(Paragraph [0005]).

          Regarding Claim 34. Prince discloses identification of an intersection between the first trajectory and the second trajectory (Paragraph [0037]).

          Regarding Claim 35. Prince discloses identification of a suspected emission source along the first trajectory (Paragraph [0037]).
          Regarding Claim 36. Prince discloses the dimensionless plume representations are derived from concentration measurements from the same emission source, being observations taken from different measuring locations of the same physical plume (Paragraph [0035]-[0037]; data collected in many locations).

          Regarding Claims 30 and 37. Prince discloses the characteristic associated with the emission source candidate is one of: emission rate variability, horizontal emission location, vertical emission location, emission exit momentum, emission buoyancy, point emission source, area emission source, multiple emission sources, or plume concentration profile for emission (Paragraph [0037])

          Regarding Claim 38. Prince discloses using for atmospheric surveillance wherein the use interface includes a warning or alarm (Paragraph [0002]; [0032]; [0037])

          Regarding Claim 39. Prince discloses generation of information useful for any of: detecting gas leaks at natural gas plants, finding fugitive emissions at industrial facilities, regional environmental emission monitoring; policing or military surveillance for Paragraph [0041]; Paragraphs [0043]-[0046])

           Regarding Claims 40 and 44. Prince discloses the user interface further displays an indication to the user of a value of the at least one characteristic (Figs. 16-18)

           Regarding Claims 41 and 45. Cobbs discloses the at least one characteristic of the first and second emission source candidates comprises an emission rate (Col. 4, lines 32-39)

          Regarding Claims 42 and 46. Prince discloses determining the level of agreement by comparing patterns, over a time period, of the emission rate or a variation of the emission rate from an average of the emission rate over the time period, for the first and second source candidates (Paragraph [0037], point sources located using real-time concentration data, overlaying directions, finite geographical areas or patterns grouped together and compared with wind speed and direction. Lines struck in the direction to a point source from the centroid of several finite element will cross at the location of the point source, or agree at the crossing point)

          Regarding Claim 43. Cobbs discloses providing the indication of the location of the source of the emitted material (Fig. 5)

6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Prince, US-PGPUB 2005/0039515 in views of Gunn, US Pat No. 6,674,082 and Cobb, US Pat No. 5,604,299 as applied to claim 2 above, and further in view of Elias et al., US Geological Survey, Open File Report (2002) (hereinafter Elias)

          Regarding Claim 6. The modified Prince does not disclose at least one characteristic associated with the first or second emission source candidate locations comprises the emission rate variability determined by deviation of one or more of the concentrations measurements within the first or second dimensioned plume representations, respectively to an average of the concentration measurements of the first or second dimensioned plume representations, respectively.

Elias discloses determining the emission rate variability, and said emission rate variability is determined by comparing one or more concentrations measured within said dimensioned plume to an average concentration measurement and the emission rate variability comprising deviations from the average concentration measurement (Methods and Uncertainties section, Figs. 2-3, 6; Instrumentation, particularly starting from last paragraph containing the descriptions of Fig. 2; Data collection and reduction section, paragraph containing the description for Fig. 3).

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teachings of Elias in the modified Prince and have at least one characteristic associated with the first or second emission source candidate locations .

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
          Applicant argues 1) None of the steps teaches or suggest converting a dimensionless plume representation to a dimensioned plume representation defined by a boundary having a linear size based on a distance between one of the measuring stations and an emission source candidate locations, 2) the proposed modification would not have been obvious and two approaches disclosed by Prince and Cobb differ so fundamentally from each other that there would have been no rationale for the proposed modification, and 3) that Prince’s method determines an emission source at a single monitoring location.
          In Response, the Examiner respectfully disagrees. As shown in the rejection, Cobb discloses converting dimensionless plume as claimed, summarized visually in Figures 3 and 5 with the claimed boundary defined by straight lines, thereby forming a polygon. Having said that, Applicant spends several pages discussing what is in Cobb, but has not provided any explanation as to why the Examiner’s specific citation of Cobb 
          Furthermore, the Examiner has updated the rejection to provide more explanation for the motivation to combine the references. Finally, Applicant’s argument that the approaches disclosed by Prince and Cobb differ so fundamentally from each other (and in contrast to the present invention) is inconsistent and unpersuasive. First, Prince, like Cobb, uses multiple monitoring locations, as discussed for example in Abstract (“stationary monitors”), in Paragraph [0006] (” several monitors downloaded…. multiple monitors combined in central computer to analyze the information….”) and multiple sensors in a monitor itself as shown in Figure 11 (wherein multiple sensors are multiple monitoring locations). Secondly, Applicant argues that neither Prince nor Cobb use flux data to determine dimensioned plume representation, but admits earlier that Cobb’s method uses pollutant flux measurement. Additionally, as discussed above and in the rejection, Cobb discloses converting to a dimensioned plume representation, and in combination with Prince, discloses as claimed. Applicant is reminded that the test for obviousness is what the combined teachings would have suggested to one of ordinary skill in the art. (“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981)).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HYUN D PARK/Primary Examiner, Art Unit 2865